             Case 20-03074 Document 52 Filed in TXSB on 08/19/20 Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS                                    ENTERED
                                                                                                   08/20/2020
                                       HOUSTON DIVISION

                                                         §
    In re:                                               §
                                                         §          Chapter 11
    MARSHALL BROADCASTING                                §
    GROUP, INC.,1                                        §          Case No. 19-36743 (DRJ)
                                                         §
             Debtor.                                     §
    ---------------------------------------------------- §
                                                         §
    MARSHALL BROADCASTING                                §
    GROUP, INC.,                                                    Adversary No. 20-03074
                                                         §
             Plaintiff,                                  §
                                                         §
    v.
                                                         §
    NEXSTAR BROADCASTING, INC.,                          §
             Defendant.                                  §
                                                         §
                                                         §

    ORDER GRANTING IN PART NEXSTAR BROADCASTING, INC.’S MOTION FOR
    ABSTENTION OR, IN THE ALTERNATIVE, TO DISMISS COUNTS II, III, IV, V, VI,
     VII, AND IX, AND CROSS MOTION FOR PARTIAL SUMMARY JUDGMENT ON
                             COUNTS I, II, AND VIII
                             [Relates to Docket No. 14]

           Upon the Motion for Abstention or, in the Alternative, to Dismiss Counts II, III, IV, V, VI,

VII, and IX, and Cross Motion for Partial Summary Judgment on Counts I, II, and VIII [Docket

No. 14] (the “Motion”) filed by Nexstar Broadcasting, Inc., the Response thereto filed by the

Debtors at Docket No. 18, and the Reply filed by Nexstar at Docket No. 42; and upon the hearing

conducted on the Motion on August 13, 2020 (the “Hearing”) and the arguments of counsel thereat,




1
    The last four digits of the Debtor’s federal tax identification number are (7805).


                                                             1
4817-0729-3383.3
           Case 20-03074 Document 52 Filed in TXSB on 08/19/20 Page 2 of 3




and the Motion presenting a core proceeding under 28 U.S.C. § 157(b)(2), it is HEREBY

ORDERED as follows:

                    1. For the reasons stated on the record at the Hearing, the Motion is granted in

 part as set forth herein.

                    2. Nexstar’s motion for summary judgment on Counts I, II, and VIII contained

 in the Debtor’s Amended Complaint [Docket No. 8] (the “Complaint”) is denied.

                    3. Nexstar’s motion to dismiss Counts VI, VII, and IX of the Complaint is

 granted on grounds of comity and is subject to the appeal captioned Marshall Broadcasting

 Group, Inc. v. Nexstar Broadcasting, Inc., 2019-05156, pending in the Supreme Court of the State

 of New York, Appellate Division, First Judicial Department (the “New York Appeal”) in

 connection with the action captioned Marshall Broadcasting Group, Inc. v. Nexstar

 Broadcasting, Inc., Index No. 651943/2019 (N.Y. Sup. Ct. 2019) (the “New York Action”).

                    4. Nexstar’s motion to dismiss Count III of the Complaint is granted under

 Rule 12(b)(6) of the Federal Rules of Civil Procedure (as incorporated herein by Rule 7012 of the

 Federal Rules of Bankruptcy Procedure). Count III is dismissed without prejudice. The Debtor

 may re-plead Count III by filing a further amended complaint no later than August 21, 2020.

                    5. All other relief requested by Nexstar in the Motion is denied.

                    6. The Court will conduct a status and scheduling conference on August 27,

 2020 at 3:00 p.m. Central time (the “Scheduling Conference”). The parties are ordered to meet

 and confer in advance of the Status Conference.




                                                 2
4817-0729-3383.3
           Case 20-03074 Document 52 Filed in TXSB on 08/19/20 Page 3 of 3




                     7. All parties’ rights are preserved to seek further relief from the Court upon a

 ruling in the New York Appeal, including the right to seek leave to re-assert Counts VI, VII and

 IX of the Complaint, or the right to seek dismissal of Counts IV, V or VIII of the Complaint.


Signed:      August
        ________,
     Signed:         19, 2020.
                  2020

                                               ____________________________________
                                                  ____________________________________
                                               DAVID  R. JONES
                                                  DAVID   R. JONES
                                                  UNITED   STATES
                                               UNITED STATES       BANKRUPTCY
                                                                BANKRUPTCY     JUDGE
                                                                             JUDGE


AGREED AS TO FORM:

 GRAY REED                                             SELENDY & GAY PLLC

 By: /s/ Jason S. Brookner                             By: /s/ Jennifer M. Selendy
     Jason S. Brookner                                     Jennifer M. Selendy (pro hac vice)
     Texas Bar No. 24033684                                David S. Flugman (pro hace vice)
     Paul D. Moak                                          Jessica Underwood (pro hac vice)
     Texas Bar No. 00794316                            1290 Avenue of the Americas
 1300 Post Oak Blvd., Suite 2000                       New York, New York, 10104
 Houston, Texas 77056                                  Telephone: (212) 390-9000
 Telephone: (713) 986-7000                             Facsimile: (212) 390-9399
 Facsimile: (713) 986-7100                             Email: jselendy@selendygay.com
 Email: jbrookner@grayreed.com                                  dflugman@selendygay.com
          pmoak@grayreed.com                                    junderwood@selendygay.com

           -and                                        COUNSEL TO NEXSTAR BROADCASING, INC.

 David B. Golubchik (admitted pro hac vice)
 Eve H. Karasik (admitted pro hac vice)
 LEVENE NEALE BENDER YOO
 & BRILL L.L.P.
 10250 Constellation Boulevard, Suite 1700
 Los Angeles, California 90067
 Telephone: (310) 229-1234
 Facsimile: (310) 229-1244
 Email: dbg@lnbyb.com
        ehk@lnbyb.com

 COUNSEL TO THE DEBTOR




                                                   3
4817-0729-3383.3
